Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Re claim 9, there are two displays claimed with no way to differentiate the displays. At the end of line 2, “the display” is called out. It is impossible to determine which display is being referred to; Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10, and 13- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila (US 2017/0364736, hereinafter Ollila) in view of Gagne-Keats (US 2019/0082519, hereinafter Gagne).
Re claim 1, Ollila discloses,  an information handling system comprising: a housing (fig 2A, 200A); a processor (202, pars [0042] and [0105], processor/main circuit/motherboard) disposed in the housing and operable to execute instructions to process information; a memory (inherent within a motherboard, see also “memory” par [0105]) interfaced with the processor and operable to store the instructions and information; a display (display par [0105]) interfaced with the processor and operable to present the information as visual images; a camera (204) and operable to capture an image analyzed to perform facial recognition (pars [0041]-[0042]); and a shutter (210 and/or 216, 218, 220) operable to selectively block and expose the camera, the shutter having a filter that passes light associated with the facial recognition and filters light (pars [0040], [0045], and [0046]).
Ollila fails to explicitly disclose limitations which are disclosed by Gagne as follows: a camera disposed in the display (fig 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a camera disposed in the display of Gagne with the system of Ollila in order to conserve space while still providing a fully functional facial recognition system.
Re claim 2, the combination of Ollila and Gagne discloses the limitations of claim 1 including an illumination source operable to provide light associated with the facial recognition (Ollila par [0070]-[0074], Gagne 130, pars [0017]-[0018]); wherein the filter passes the light provided by the illumination source (Ollila par [0070]-[0074], Gagne pars [0017]-[0018]).
Re claim 3, the combination of Ollila and Gagne discloses the limitations of claim 1 including wherein the illumination source comprises infrared light and the filter filters all visible light (Ollila pars [0044]-[0048]).
Re claim 4, the combination of Ollila and Gagne discloses the limitations of claim 3 including wherein the filter comprises a liquid crystal activated to pass infrared light when the illumination source illuminates infrared light (Ollila pars pars [0044]-[0048]).
Re claim 5, the combination of Ollila and Gagne discloses the limitations of claim 3 including a light emitting diode that provides a visible light indication when the illumination source provides illumination (Ollila par [0082]).
Re claim 6, the combination of Ollila and Gagne discloses the limitations of claim 3 including wherein the filter passes the illumination through an opening narrowed to a field of view associated with facial recognition (Ollila pars [0040], [0045], and [0046]).
Re claim 8, the combination of Ollila and Gagne discloses the limitations of claim 3 including wherein the display and camera integrate in the housing (Gagne fig 1).
Claims 10, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected for the reasons stated in claims 1, 3, 2, 5, 6, 1, 6, 5, and 4, respectively. The method steps as claimed would have been obvious and expected by the system of Ollila and Gagne.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila and Gagne as applied to claim 3 above, and further in view of Siminoff (US 2018/0341835, hereinafter Siminoff).
Re claim 7, the combination of Ollila and Gagne discloses the limitations of claim 3 but fails to explicitly disclose limitations which are disclosed by Siminoff as follows: the filter slides between an open position that exposes the camera and a closed position that covers the camera (par [0131]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the filter slides between an open position that exposes the camera and a closed position that covers the camera of Siminoff with the system of Ollila and Gagne in order to actively and rapidly control IR light depending on day/night to improve color reproduction during daylight imaging.

Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila and Gagne as applied to claim 3 above, and further in view of Official Notice.
Re claim 9, the combination of Ollila and Gagne discloses the limitations of claim 3 but fails to explicitly disclose wherein the display comprises a peripheral display separate from the housing and the camera integrates in the display.
Official Notice is taken to note that connecting a computer/display and a camera or an alternate display is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the display comprises a peripheral display separate from the housing and the camera integrates in the display with the system of Ollila and Gagne in order to provide a redundant display to display an image in case one display fails.
Claims 11 and 12 are rejected for the reasons stated in claim 9. The method steps as claimed would have been obvious and expected by the system of Ollila and Gagne.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/            Primary Examiner, Art Unit 2696